Citation Nr: 1804147	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  10-14 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for migraine headaches.  
 
3.  Entitlement to service connection for myelofibrosis, to include as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States





ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 1966, to include service in the Republic of Vietnam.  The Veteran died in September 2011.  In correspondence in June 2011, the RO accepted the appellant as substitute for the Veteran to continue the appeal.  

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Atlanta, Georgia. 

The claim for service connection for hypertension is remanded to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The Veteran did not have a migraine headache disability during the period of the appeal. 

2.  The Veteran's myelofibrosis is attributable to presumed herbicide agent exposure in Vietnam.



CONCLUSIONS OF LAW

1.  Migraine headache disability was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  Myelofibrosis was incurred in service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303, 3.307 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran has not raised any arguments with respect to the adequacy of notice and assistance.  The Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).  Therefore, the appeal may be considered on the merits.

Service Connection

Service connection may be established for disability resulting from injury suffered or disease contracted in the line of duty in active service.  38 U.S.C. § 1110, 1131 (2012). 

To establish a right to compensation for a present disability, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a) (2017); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including organic disease or the nervous system and malignant tumors, are presumed to have been incurred in service if manifest to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  C.F.R. § 3.303(b) (2017).  Continuity of symptomatology is required only where the condition noted during service or in the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after separation is required to support the claim.  38 C.F.R. § 3.303(b) applies only to chronic disease as listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

A Veteran who served in the Republic of Vietnam between January 9, 1962 and May 7, 1975 is presumed to have been exposed to designated herbicide agents during that service.  38 U.S.C. § 1116(f) (2012); 38 C.F.R. § 3.307(a)(6)(iii) (2017).  If a Veteran served in the Republic of Vietnam, certain listed diseases are presumptively service-connected.  38 U.S.C. § 1116(a)(1) (2012); 38 C.F.R. § 3.309(e) (2017).  Service in the Republic of Vietnam includes service in the landmass of Vietnam or the inland waters of Vietnam.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a) (2017); Layno v. Brown, 6 Vet. App. 465 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (once evidence is determined to be competent, the Board must determine whether that evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  The Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the Appellant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Migraine Headaches

The Veteran contends that migraine headaches started in service. 

The Veteran complained of migraines and headaches in service records dated 1964 to 1966, including in Report of Medical History at separation in August 1966. 

However, there is no evidence that the Veteran had a disability associated with migraines or headaches in service, or residuals thereof.  The Veteran's claim, received in August 2007, lists "migraine headaches" with a treatment date of September 1963.  In the treatment location section of the claim document, the Veteran either left the relevant sections blank or stated "see attached SMRs."  The service medical records, by their nature, do not suggest current treatment for migraine headaches.  His substantive appeal noted that he had chronic migraines while on active duty and the Veteran submitted internet articles, referenced above, which noted herbicide agent exposure could cause headaches.  However, none of those documents suggest that the Veteran had migraines or headaches at that time, or at any time during the pendency of this claim.  

The Veteran's medical records have one notation of a prescription for Tylenol "as needed for fever, headache, or pain" in February 2006.  Elsewhere, when asked about headaches, the Veteran denied headaches, such as in a November 2007 VA treatment record.

The Board acknowledges the Veteran's lay statements regarding his symptoms, which he is competent to make.  Theoretically, the Veteran is competent to report that he had pain associated with headaches, as this is lay observable.  However, the Board notes that, in fact, the Veteran never claimed he had current migraines or headaches, only that he had had headaches and treatment in service. 

As far as the Veteran's claim itself can be taken as a statement that he had headaches (although the claim's form, on its face, does say not that), this is not enough for the Veteran to establish that he has a disability.  The diagnosis of a disability is essentially a medical question, and as such, is beyond the Board's own competence to evaluate based upon its own knowledge and expertise.  It follows that the Veteran's determination that he has a diagnosable disability, associated with headaches, is also not competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  

However, based upon the evidence of record, neither the Veteran nor a medical professional nor any other person has stated the Veteran had a current migraine or headache disability during the appeal, or any period after service.

With no objective diagnosis of a disability, service connection is not warranted.  In reaching that conclusion.  The Board finds that the preponderance of the evidence is against the claim, and service connection for hypertension must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2016).

Myelofibrosis

The Appellant submitted medical statements to the effect that the Veteran's myelofibrosis converted to acute leukemia.  The VA subsequently obtained an opinion on whether the Veteran's leukemia was a chronic B-cell leukemia, which is included on the presumptive diseases associated with exposure to certain herbicide agent exposure.  

A June 2016 VA oncologist opinion stated that the Veteran's leukemia was not, in fact, a chronic B-cell type disorder.  However, the VA oncologist stated that, based on a review of the relevant literature and the original claim, certain chemical exposures (toluene and benzene) cause myelofibrosis and that Agent Orange was contaminated with 2,3,7,8-tetrachlorodibenzodioxin (TCDD), which was similar in chemical structure to benzene.  Therefore, the examiner concluded that it was as likely as not (50 percent or greater probability) that the Veteran's myelofibrosis was connected to herbicide agent exposure during service.   

As that medical opinion is from a competent source and based upon sufficient facts, is the product of reliable principles and methods, and is the result of principles and methods reliably applied to the facts, it is entitled to great probative weight.  Nieves-Rodriquez v. Peake, 22 Vet.  App. 295 (2008). 

The Veteran served in the Republic of Vietnam during the Vietnam era and herbicide agent exposure is presumed.  The Veteran has myelofibrosis, and the only medical opinion establishes a nexus.  Therefore, service connection is warranted and the claim must be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to service connection for migraine headaches, for purposes of accrued benefits or substitution, is denied.

Entitlement to service connection for myelofibrosis is granted.


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record currently before it is inadequate.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c)(4) (2017).

The Veteran has submitted internet research suggesting a relationship between hypertension and herbicide agent exposure.  Therefore, an examination is needed to determine whether the Veteran's hypertension is at least as likely as not related to service.

Accordingly, this case is REMANDED for the following:

1.  Schedule the veteran for a VA examination to determine the etiology of hypertension  The examiner should review the claims file and should note that review in the examination report.  A rationale should be provided for all opinions.  Specifically the examiner should provide the following information:

(a)  Diagnose any hypertension found.

(b)  Opine whether it is at least as likely as not (50 percent or greater probability) that hypertension is related to service, or to blood pressure readings during service.

(c)  Opine whether it is at least as likely as not (50 percent or greater probability) that hypertension is manifested within one year following separation from service.

(d)  Opine whether it is at least as likely as not (50 percent or greater probability) that hypertension is related to exposure to herbicide agents during the Veteran's service in Vietnam.  Please address the internet research submitted by the Veteran in making the opinion.

2.  Then, readjudicate the issue on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The veteran is hereby informed that failure to report for a scheduled examination or failure to cooperate with any requested development may result in the denial of the claim.  38 C.F.R. § 3.655 (2009).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


